Case 1:18-cr-00157-SPW Document 122 Filed 09/21/20 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

BILLINGS DIVISION
UNITED STATES OF AMERICA, )
) CR 18-157-BLG-SPW-3
Plaintiff, )
) ORDER TO FILE
Vv. ) UNDER SEAL
)
RYAN MCGUIRE )
)
Defendant. )
)

 

Upon the Defendant’s Unopposed Motion to File Under Seal (Doc. 118),
and for good cause appearing,

IT IS HEREBY ORDERED that the Unopposed Motion to File Under Seal
is GRANTED. Exhibit O to Defendant’s Sentencing Memorandum shall be
sealed filed under seal.

=f
DATED this -<2/ _ day of September, 2020.

fe tc hte
Susan P. Watters
United States District Court Judge

 
